Citation Nr: 1120821	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  03-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hammertoe of the left foot, 4th and 5th toes, status-post bunionectomy, on an extraschedular basis.

2.  Entitlement to a compensable rating for hammertoe of the right foot, 4th and 5th toes, status-post bunionectomy, on an extraschedular basis.

3.  Entitlement to a rating in excess of 10 percent from August 20, 2002, to August 25, 2003, for tinea versicolor, to include on an extraschedular basis.

4.  Entitlement to a schedular rating in excess of 30 percent from August 25, 2003, for tinea versicolor.

5.  Entitlement to a rating in excess of 30 percent from August 25, 2003, for tinea versicolor, on an extraschedular basis.




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2005, the Board denied the Veteran's claims for a compensable disability rating for tinea versicolor, prior to August 20, 2002; a rating in excess of 10 percent for tinea versicolor, from August 20, 2002, to August 25, 2003; a rating in excess of 30 percent for tinea versicolor, since August 25, 2003; a compensable rating for hammertoe of the left foot, 4th and 5th toes; and a compensable rating for hammertoe of the right foot, 4th and 5th toes.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and, in a June 2007 decision, the Court affirmed the Board's January 2005 decision to the extent it denied a compensable rating for tinea versicolor prior to August 2002, to the extent it denied a compensable rating for hammertoe of the left foot, 4th and 5th toes, status-post bunionectomy, under 38 C.F.R. § 4.71a, Diagnostic Code 5282, and to the extent it denied a compensable rating hammertoe of the right foot, 4th and 5th toes, status-post bunionectomy, under 38 C.F.R. § 4.71a, Diagnostic Code 5282.  The Court reversed and remanded the Board's January 2005 decision to the extent it denied increased ratings for tinea versicolor since August 2002, to the extent it denied compensable ratings for hammertoes of the feet under 38 C.F.R. § 4.71a, Diagnostic Code 5284, and for extraschedular consideration.  

In a January 2008 decision the Board denied compensable ratings for hammertoes of the left and right feet under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Board remanded the Veteran's hammertoe claims to the RO for consideration of extraschedular ratings.  The decision also remanded the Veteran's tinea versicolor claims for further development and for RO consideration of increased ratings for the tinea versicolor disability on an extraschedular basis.

Accordingly, the issues are as stated on the title page of this decision.

The issues of increased ratings for hammertoes on an extraschedular basis; a rating in excess of 10 percent from August 20, 2002, to August 25, 2003, for tinea versicolor, to include on an extraschedular basis; and a rating in excess of 30 percent from August 25, 2003, for tinea versicolor, on an extraschedular basis are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  From August 25, 2003, less than 40 percent of the Veteran's entire body and less than 40 percent of exposed areas have been covered by tinea versicolor and he has not required systemic therapy such as corticosteroids or other immunosuppressive drugs.

2.  From August 25, 2003, the Veteran's tinea versicolor has not caused ulceration or extensive exfoliation or crusting, had not caused systemic or nervous manifestations, and has not been exceptionally repugnant.



CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent for tinea versicolor from August 25, 2003 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (in effect prior to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (in effect from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of a letters from the RO to the Veteran dated in April 2002 and January 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  The Veteran's pertinent VA medical records and non-VA medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The law pertaining to the rating of skin disabilities changed during this appeal on August 30, 2002.  The Board will consider the law prior to and after the August 2002 revision.  The law after the revision may only be applied to the time period after the revision.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).  Additional changes made to the criteria for the rating of skin disabilities, effective from October 23, 2008, made no changes to DC 7806 and are not relevant to the Veteran's claim.  73 Fed. Reg. 54,710 (Sep. 23, 2008).  

The Veteran asserts that he is entitled to a rating in excess of 30 percent for his service-connected tinea versicolor from August 25, 2003.  A September 2003 rating decision granted the 30 percent rating under DC 7813-7806 (in effect from August 30, 2002).  38 C.F.R. § 4.118.  Under DC 7813, the diagnostic code for dermatophytosis, the rater is instructed to evaluate the skin condition as disfigurement of the head, face or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending on the predominant disability.  Id.  The Veteran's tinea versicolor is located on his chest, arms, and back, and the medical evidence does not show that he has permanent scarring from this condition.  Thus, DCs 7800-7805 are not applicable.  See Butts v. Brown, 5 Vet. App. 532 (1993)  The Board finds that dermatitis is the predominant disability and will evaluate his skin condition under DC 7806.

Under DC 7806 in effect from August 30, 2002, a 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period.  38 C.F.R. § 4.118.

In this case the Veteran had not met the criteria for a rating in excess of 30 percent under DC 7806 at any time since August 25, 2003.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The medical records, including August 2003 and June 2010 VA examination reports do not reveal that the Veteran's tinea versicolor affects more than 40 percent of the entire body or more than 40 percent of exposed areas, and does not reveal that the Veteran undergoes  systemic therapy such as with corticosteroids or other immunosuppressive drugs for treatment of his tinea versicolor.  Both examination reports state that the Veteran only uses topical medication for treatment, that there is no scarring, and that the skin condition is not disfiguring.  The June 2010 report notes that the tinea versicolor does not affect the Veteran's head, face, neck, or hands.  Accordingly, a rating in excess of 30 percent under DC 7806 (in effect from August 30, 2002) is not warranted.

The Board had also considered whether the Veteran is entitled to a rating in excess of 30 percent under DC 7813-7806 in effect prior August 30, 2002.  Prior to August 30, 2002 DC 7813 provided that dermatophytosis should be, unless otherwise provided, rated as for eczema.  At that time DC 7806, the diagnostic code for eczema, provided for a 30 percent rating when there is exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating requires ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  38 C.F.R. § 4.118 (prior to August 30, 2002).

The medical evidence of record, including the August 2003 and June 2010 VA examination reports, do not reveal that the Veteran's tinea versicolor has caused ulceration or extensive exfoliation or crusting, and do not show that it has caused any systemic or nervous manifestations.  The June 2010 VA examiner specifically stated that the Veteran's tinea versicolor is not repugnant.  Accordingly, the Board finds that the Veteran had not met the criteria for a rating in excess of 30 percent for his tinea versicolor under the rating criteria in effect prior to August 30, 2002.

In a November 2010 letter the Veteran's attorney claimed that the Veteran's report of flaky skin at the June 2010 VA examination was an indication of possible extensive exfoliation and requested a remand for clarification.  In a statement received in May 2011 the Veteran's attorney noted that on his substantive appeal the Veteran asserted that his co-workers made fun of him because of the appearance of his skin.  The attorney asserted that this indicates that the Veteran's skin disability is exceptionally repugnant.  The Board has reviewed the Veteran's medical records and the VA examination reports and it is clear that since August 25, 2003, the Veteran's tinea versicolor has not resulted in extensive exfoliation.  Additionally, none of these records have indicated that the Veteran's tinea versicolor is exceptionally repugnant.  As noted above, the June 2011 VA examiner specifically stated that the Veteran's tinea versicolor was not repugnant.  Consequently, the Board finds that the current medical evidence of record is fully adequate for rating the Veteran's skin disability and that the Veteran's tinea versicolor is not exceptionally repugnant in nature.

In this case the Veteran's tinea versicolor has not met the criteria for a rating in excess of 30 percent under either the current or the former diagnostic criteria at any time since August 25, 2003.  See Hart.  Accordingly, a schedular rating in excess of 30 percent from August 25, 2003, is not warranted.


ORDER

Entitlement to a schedular rating in excess of 30 percent from August 25, 2003, for tinea versicolor is denied.  



REMAND

The January 2008 Board decision instructed the Appeals Management Center (AMC) to send the Veteran appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish extraschedular disability ratings and effective dates for his tinea versicolor and hammertoes of both feet.  The decision stated that the Veteran should be notified that evidence that may substantiate his claims could include, but not be limited to, employment records and statements from his employer, coworkers, health care providers, family, and friends who have observed the effects of his tinea versicolor and hammertoes on his ability to operate successfully in a work environment.  The Veteran was not sent such notice.  Accordingly, this case must be remanded so that the appropriate notice may be provided to the Veteran.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board further notes that the January 2008 Board decision instructed that the AMC consider submitting the Veteran's hammertoe and tinea versicolor claims to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  It noted that should submission of the issue of entitlement to extraschedular ratings for the Veteran's tinea versicolor and hammertoes of both feet to the Under Secretary for Benefits or the Director, Compensation and Pension Service for such consideration be deemed unwarranted, the reasons for this decision should be set forth in detail.  In this case the AMC did not send the Veteran's claims to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration and did not provide any reasoning for not doing so.  Consequently, the Veteran's claims for extraschedular consideration must be sent back to the agency of original jurisdiction for corrective action.

The Board notes that the evidence received since the January 2008 Board decision includes evidence that is relevant to the Veteran's claim for a rating in excess of 10 percent from August 20, 2002, to August 25, 2003, for tinea versicolor, to include on an extraschedular basis, and which was not of record when the September 2005 supplemental statement of the case was issued.  The July 2010 supplemental statement of the case did not consider the Veteran's claim for a rating in excess of 10 percent from August 20, 2002, to August 25, 2003.  Consequently the Veteran's claim for a schedular rating in excess of 10 percent from August 20, 2002, to August 25, 2003, to include on an extraschedular basis must be remanded to the RO for issuance of a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish extraschedular disability ratings for his service-connected tinea versicolor and hammertoes of both feet.  The Veteran should be notified that evidence that may substantiate his claims could include, but not be limited to, employment records and statements from his employer, coworkers, health care providers, family, and friends who have observed the effects of his tinea versicolor and hammertoes on his ability to operate successfully in a work environment.

2.  Thereafter, consider whether the claims must be submitted to the Director, Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1); if the claims are not submitted for extraschedular consideration, a complete rationale for the determinations should be supplied.

3.  Then, after conducting any additional indicated development, readjudicate the Veteran's claims.  Issue an appropriate supplemental statement of the case (SSOC) showing consideration of all evidence received subsequent to the September 2005 SSOC.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


